Title: To James Madison from George Tebbs, 8 November 1817
From: Tebbs, George
To: Madison, James


Hon SirStevensburg 8th November 1817
At an early period of life, I was engaged in business of a mercantile nature, which from want of experience, and riper years soon rendered it expedient for me to look to some profession for future support. The crisis had formed and the determination taken, but a still more imposing task yet remained. Destitute of the advantages of education I viewd. the learned professions with mingled emotions of sorrow and Confusion. After a servitude of five years a clerkship in a Counting house was painful to think of. And pride that enemy often to our best interests would not deign to stoop and counsel with the honest Mechanic.
While in this unpleasant dilemma some of my youthful friends decided for me and I embarked tho’ reluctantly in the one which has occupied me exclusively for the last Twenty five years. I soon found that the profession was not understood by those who had taken it up, At least by those whom I had had the honour of attending, that much devolved on the Teacher, which his Capacity as a Dancer, was A seperate and distinct thing from. And I would most willingly have parted with my all, not to have engaged in it, however I determined to persevere with the hope that nature had been sufficiently bountiful in her gifts, and that it was for me to accomplish the balance, for I clearly saw that for myself, I had literally to make the profession, and how far I have succeeded Sir, is not for me to say.
It has been matter of astonishment to me to find Female Education so little attended to, particularly in this State, and so little understood by those to whom that delightful employment is sometimes given. It is not difficult to account for the Causes nor would it be to remedy the evils were it not for popular prejudice.
The Character and employment of Governess so humbly thought of by some, I am pleased to see rising in the estimation of a generous Public, and doubt not, but that we shall see Ladies of the first accomplishments, leaving the shades of poverty and obscurity, to which they have been doomed by Misfortunes, eagerly embracing the opportunity of emancipation, and of being placed on the list of female greatness. As Female Schools are generally Conducted I am decidedly of opinion that the best nursery, however limitted the education, is the best school, and had I Daughters to educate from home should be accordingly governed, at a time when Young Ladies should have Completed their Studies, and fitting themselves under the immediate direction of Mamma, with habits of social intercou[r]se and domestic happiness, many alas! have no such friend, and are Continued, at School as the place of greatest security, hence the application of my previous remark. The responsibility of the employment and its Connection with my professional services has obliged me to bestow all the time I Could to the subject, and for some time past, with the view to withdraw myself from the turmoil and bustle of busy life, and to locate myself in my profession, Connected with some other business which would afford us ample support, Mrs. Tebbs and myself, had mutually agreed to undertake a Boarding School, and have progressed so far in improvements as to render it not improbable but that the School might Commence in the course of the next Summer. Aware of the difficulties to which we should be exposed, we thought it advisable not to make Known our design to our friends, much less the Public, the former however it would appear have anticipated us, from their solicitude for us to undertake the business, since which time we have Communicated freely, & I am urged to an enlargement of the plan from Public patronage. It is therefore Sir that I have taken the liberty of addressing you upon the subject at the particular instance of some of my friends, who will be equally prompt on all future occasions to render their aid.
We wish the honour Sir, of your opinion upon the subject generally, but particularly as regards public patronage, which if favourable, the plan to raise the sum, I have thought would be necessary shall be a subject of future Communication to undergo your correction and amendments. Having possitivly determined on my course, and beleiving the success of the undertaking to depend materially on your decision, I shall feel extremly obliged in being releived of my anxiety as soon as you may deem it proper. I have the Honour of being Hon Sir your devoted Humble Servant
Geo: Tebbs
